The plaintiff in error, hereinafter called defendant, was convicted in the district court of Seminole county of manslaughter in the first degree, and his punishment fixed at four years in the state penitentiary.
The record discloses that at the time charged defendant was driving an automobile while in an intoxicated condition, and while doing so struck and killed Harry Hannah, a youth about 12 years old. Defendant denied that he was intoxicated; said he had only taken one small *Page 45 
sip of whisky, and that the Hannah boy had stopped in the highway to tie his shoe, and that defendant, in meeting another car, was forced to one side, and struck him accidentally and without fault on his part. The evidence of the guilt of defendant is conclusive, and it appears the jury was lenient in assessing the punishment. No briefs in support of the appeal have been filed. We have examined the record with care, and perceive no substantial error.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.